DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current Status of 17/119,661
This Office Action is responsive to the amended claims of 08/30/2022, and to the applicant’s response of 08/30/2022. 
Currently amended claim 1, original claims 6, 9-10, 12, 15 and 21, previously presented claims 3-5, 7-8, 11, 13-14, 16-20, and new claim 22 have been examined on the merits. Claim 2 has been canceled. 
Priority
This application claims priority to 62/946,581, filed on 12/11/2019. 
The instant claims have support from 62/946,581 therefore, 12/11/2019 is assigned as the instant application’s effective filing date.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 08/30/2022. 
The Examiner has reviewed the claim amendments and Reply of 08/30/2022. 
Applicants amended claim 1, canceled claim 2, and added claim 22. Applicants also submitted the declaration of Dr. Foster Gonsalves. 
The obvious rejection against claims 1, and 3-22 as being unpatentable over TAVAZOIE, MARTINEZ, KEANE, FDA, and AMERICAN CANCER SOCIETY (paragraph 8 of previous Office Action) is maintained. The examiner has reviewed applicants remarks of 08/30/2022 and finds these remarks and declaration unpersuasive. 
Applicants disclose the instant invention solves unmet medical need to treat patients with metastatic colorectal cancer that has progressed on or after treatment. 
Examiner finds this point to be irrelevant to novelty of the instant invention. 
Applicants disclose that the human clinical data from KARAMAT is a lower dose of 100 mg daily for beta-GPA. 
Examiner has reviewed KARAMAT. Examiner understands that KARAMAT teaches a dosage of 100 mg of beta-GPA daily. However, TAVAZOIE teaches 0.01 mg/kg to 100 mg/kg of B-GPA (page 22). 
Dr. Gonsalves expected daily amounts required could be at least 12,000 mg/day (see Gonsalves declaration at paragraph 6). Dr. Gonsalves discloses nonlinear results in the dosages of beta-GPA (see paragraph 7 of declaration). 
However, the examiner disagrees. Nonlinearly pharmacokinetic effects in dosages are common in the art (NONLINEAR PHARMACOKINETICS pages 1-2, as referenced in PTO-892 page 1 line U). When optimizing a range like the one taught in TAVAZOIE, the artisan would be familiar with nonlinear pharmacokinetic effects and thus would have been expected to recognize these effects and furthermore to still optimize a dosage range.  
The declaration under 37 CFR 1.132 filed 08/30/2022 is insufficient to overcome the rejection of claims 1-21 based upon 35 U.S.C. 103 as set forth in the last Office action because:  It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. Additionally, optimizing the range of between 1,500 mg and 4,000 mg to 2,400 mg to 3,600 mg still is obvious. The nonlinear PK effects are expected in the pharmadynamics and pharmakinetic art areas (NONLINEAR PHARMACOKINETICS pages 1-2). Also, the currently claimed range is not critical in the method of treating cancer. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
For the reasons above, the obviousness rejection for claims 1 and 3-22 is maintained. See original rejection reproduced below. This rejection is properly made final since it is merely being maintained.
Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over:
TAVAZOIE (WO Patent No. 2014/071067 A2, referenced in IDS of 02/22/2021), 
in view of: 
MARTINEZ (U.S. Patent No. 9,884,813 B1, referenced in IDS of 02/22/2021),
and in view of: 
KEANE (Keane, Maccon.  “FOLFIRI Therapy-14 day, NCCP Chemotherapy Regimen.”  Published October 1, 2015), 
as evidenced by: 
FDA (“Camptosar (Irinotecan) Injection, intravenous infusion”, FDA, Published:  December 2014), 
and in view of: 
AMERICAN CANCER SOCIETY (“What is Cancer Recurrence?”, American Cancer Society, Last Revised:  February 12, 2016).

The instant claims of 1 and 3-4 are drawn to a method of treating cancer in a subject by administering between 2,400mg to about 3,600 mg of R-guanidinopropionic acid (equivalent to “β-GPA” and referred to hereinafter as B-GPA herein), to the subject twice a day. The instant claims 5, 6, and 11 are drawn to the method which further comprises administering one or more other anti-cancer therapies, such as radiation therapy, surgery, and/or one or more therapeutic agents. The instant claims 7 and 8 further define the therapeutic agents as folinic acid, fluorouracil, irinotecan, and/or oxaliplatin. The instant claim 9 is drawn to a method comprising administering about 180 mg/m2 of irinotecan intravenously over 90 minutes concurrently with about 400 mg/m2 folinic acid intravenously over 120 minutes followed by an about 2400 mg/m2 infusion of fluorouracil intravenously over 46 hours. The instant claim 12 is drawn to the surgery being performed prior to the administration of B-GPA. The instant claim 13 is drawn to a metastatic cancer. The instant claims 14 and 15 are drawn to gastrointestinal cancer, such as colorectal cancer, gastric cancer, or adenocarcinoma of the esophagogastric junction. The instant claim 16 is drawn CKB biomarker. The instant claim 17 is drawn to a metastatic cancer. The instant claim 18 is drawn to the method wherein the cancer is resistant to one or more therapeutic agents. The instant claim 19 is drawn to a method wherein the cancer has progressed on or after treatment with one or more anti-cancer therapies. The instant claims 19-21 are drawn to the succinate salt of B-GPA in a 2:1 ratio. Claim 22 is drawn to the method comprising administering about 2750 mg to about 3250 mg of beta-GPA. 
Determining the scope and contents of the prior art:
TAVAZOIE teaches a method of treating cancer in a subject in need by administering 0.01-100 mg/kg of B-GPA (page 22), which teaches all the limitations of claims 1 and 3-4 except the dosage. 
TAVAZOIE teaches administering one or more anti-cancer therapies, such as chemotherapeutic, radiotherapeutic, and anti-angiogenic agents, alone or in combination (page 22 lines 6-8), which teaches instant claims 5 and 6. TAVAZOIE teaches surgery as part of a treatment regimen (page 1 lines 27 and 28), which teaches instant claims 6 and 11. TAVAZOIE further teaches the co-administration of two or more agents/therapies and teaches the first agent/therapy administered followed by a second agent/therapy administered (page 22 lines 9-11), which helps teach instant claims 5 and 12. TAVAZOIE teaches recurrence following surgery (the most common form of therapy), is a major problem and often the ultimate cause of death (page 1 lines 28 through page 2 lines 2).
TAVAZOIE also teaches therapeutic agents of fluorouracil, oxaliplatin, irinotecan, and folinic acid (page 3 lines 24 and 25), which teaches instant claims 7 and 8. 
TAVAZOIE teaches that the subject is identified to have, or to be at risk of having, metastatic colon cancer (page 3 lines 28-29), which teaches instant claims 17.
TAVAZOIE teaches the cancer is metastatic colon cancer (page 2 lines 8-9), which teaches claims 13, 14, and 15.  
TAVAZOIE also teaches gastric cancer (page 5 line 24) and adenocarcinoma (page 9 line 31), which teaches claim 15 and 14.
TAVAZOIE teaches the colon cancer or metastatic colon cancer that is resistant to chemotherapeutics or targeted therapies (page 4 lines 4-7), which teaches instant claim 18. 
TAVAZOIE teaches CKB as a marker of determining tumor activity (page 3 lines 7-16 and page 5 lines 7-16).  TAVAZOIE teaches a method of decreasing the expression level or activity of CKB (page 3 line 9). TAVAZOIE also teaches a method of identifying a compound useful for treating colon cancer, which includes obtaining a test cell capable of expressing CKB, and later treating the colon cancer with a test compound, such as B-GPA (page 3 lines 7-16 and page 5 lines 7-16). TAVAZOIE teaches decreasing the level of CKB, which teaches the cancer must express CKB from instant claim 16. 
MARTINEZ teaches B-GPA as a treatment of cancer (column 1 line 36) and as a succinate salt as well as in a 2:1 ratio (table 18 and column 30 line 5), teaches instant claims 20 and 21. 
KEANE teaches the dosages and timing of FOLFIRI therapy, which is a treatment of irinotecan, folinic acid, and fluorouracil (page 1). KEANE teaches irinotecan administered intravenously over 90 minutes with a dosage of 180 mg/m2 and concurrently administering 400 mg/m2 folinic acid over 2 hours, and then followed by administering about 2400 mg/m2 infusion of fluorouracil intravenously over 46 hours (page 1). KEANE also teaches irinotecan and the folinic acid can be infused at the same time by using a y-connector placed immediately before the injection site (page 1). KEANE teaches repeating the FOLFIRI therapy of every 14 days (page 1).  This helps reject claim 9.
FDA is relied upon for the beneficial teachings that FOLFIRI therapy is a well-known therapy consisting of irinotecan, folinic acid, and fluorouracil (page 1). FDA also corroborates the timings of the FOLFIRI therapy dosages (page 1). 
AMERICAN CANCER SOCIETY teaches cancer recurrence, which is defined as cancer found after treatment (page 1). AMERICAN CANCER SOCIETY also teaches these types of cancer can progress (page 2). It is commonly known in the art that multiple and different rounds of treatment are required for recurrent cancers (page 2 and 3), which teaches instant claim 19. 
Ascertaining the differences between the prior art and the claims at issue:
	While TAVAZOIE teaches administering B-GPA to treat cancer (page 22), administering one or more anti-cancer therapies such as radiation therapy (page 22 lines 6-8), surgery (page 1 lines 27 and 28), and administering therapeutic agents of fluorouracil, oxaliplatin irinotecan, and folinic acid (page 3 lines 24 and 25) for metastatic gastrointestinal cancer (page 2 lines 8-9), and teaches different treatment timelines where the first agent/therapy is administered and is followed by a second agent/therapy (page 22 lines 9-11), and teaches that cancer expresses CKB (page 3 line 9, page 3 lines 7-16, and page 5 lines 7-16), and is resistant to one or more therapeutic agents (page 4 lines 4-7), TAVAZOIE does not teach B-GPA as a succinate salt or the 2:1 ratio of instant claims 20 and 21, does not teach the dose amount and timings of instant claims 1, and 3-4, 9, 10, and 22, and does not teach cancers which have progressed after treatment of instant claim 19.
While MARTINEZ teaches B-GPA as a treatment of cancer and as a succinate salt as well as in a 2:1 ratio (column 1 line 36; and table 18 and column 30 line 5), MARTINEZ does not teach all of the limitations of each rejected claim. 
While KEANE teaches the dosages and timing of FOLFIRI therapy (page 1), KEANE does not teach all the limitations of each rejected claim.
While AMERICAN CANCER SOCIETY teaches cancer recurrence after treatment, AMERICAN CANCER SOCIETY does not teach all of the limitations of each rejected claim.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of anti-cancer therapeutics useful for treating gastrointestinal cancers such as colon cancer, and possesses the technical knowledge necessary to make adjustments to the combination therapeutics to optimize the pharmacokinetic doses of the B-GPA, irinotecan, folinic acid, and fluorouracil as well as the timings of those therapeutics.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-21 are prima facie obvious in light of the combination of references TAVAZOIE, MARTINEZ, KEANE (as evidenced by FDA), and AMERICAN CANCER SOCIETY. 
The artisan would find obvious before the effective filing date of the claimed invention to tailor the dosages of B-GPA as taught by TAVAZOIE to arrive at the instantly claimed invention.
The artisan would be motivated to treat one or more of the metastatic gastrointestinal cancers of TAVAZOIE (see, above) with a dose tailored amount of the 0.01-100 mg/kg of B-GPA (TAVAZOIE page 22; page 2 lines 8-9; page 5 line 24; page 9 line 31; and page 4 lines 4-7). Doctors and Pharmacists regularly tailor doses of medicaments to achieve similar results in different patient populations based on patient size and body mass index.  For example, a small child would be prescribed a very different dosage of B-GPA versus a full-grown adult. The artisan would be expected to optimize the dosage (concentration and how often said concentration is administered referred to as “dose tailoring”) of B-GPA, including the widely utilized B-GPA succinate salt in its commonly prescribed form of 2:1 B-GPA to succinate salt (MARTINEZ col. 1 line 36; and table 18 and column 30 line 5), to increase therapeutic efficacy in the normal course of tailoring a dosage to specific patient populations.  See MPEP 2144.05 (II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. Neither the specification nor the claims indicate the dosages of the instant claims are critical.  This teaches claims 1, and 3-4, 13-15, 17, and 20-22.
Furthermore, the artisan would be motivated to monitor the levels of CKB tumor biomarker during B-GPA treatment.  The artisan would expect that B-GPA administration would be effectively treating the cancer if CKB levels fell during B-GPA treatment as CKB is understood to be a marker of determining tumor activity (TAVAZOIE page 3 lines 7-16 and page 5 lines 7-16).  This rejects claims 1 and 16.
Furthermore, the artisan would be motivated to add B-GPA to one or more of the commonly prescribed radiation and surgery anti-cancer therapies, especially for metastatic cancers and for cancers resistant to one or more therapeutic agents (TAVAZOIE page 1 lines 28 through page 2 lines 2; page 1 line 27-28; page 22 line 6-8; and AMERICAN CANCER SOCIETY pages 2-3). The artisan would expect that by adding the commonly prescribed B-GPA administration to at least one of surgery and radiation anti-cancer therapies, that the cancer disease progress would be more effectively controlled than without B-GPA (TAVAZOIE and MARTINEZ).  Moreover, if surgery is chosen, then the artisan would be expected to follow the surgery with B-GPA administration since cancer recurrence after surgery is a common cause of death (TAVAZOIE page 1 lines 28 through page 2 lines 2).   This teaches claims 1, 5-6, 11-12, and 18-19.
Furthermore, the artisan would be motivated to add one or more of the commonly prescribed therapeutic agents:  folinic acid, fluoruracil, irinotecan, and/or oxaliplatin anti-cancer therapies in addition to administering B-GPA to the treatment of any metastatic cancers (TAVAZOIE page 1 lines 28 through page 2 lines 2; page 1 line 27-28; page 22 line 6-8; and AMERICAN CANCER SOCIETY pages 2-3).  The artisan would expect that by adding these additional anti-cancer therapeutic agents in the commonly prescribed/FDA-approved dosages (which match those of claims 9-10) (KEANE page 1) that that the metastatic disease progress would be more effectively controlled.  This teaches claims 7-10 and 13.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion 
No claims are presently allowable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
An art search for base claim 1 did not retrieve any new applicable prior art.  See “SEARCH 6” (Examiner-conducted using Registry and HCaplus databases of STN) in enclosed search notes.
A review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        
/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625